DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition module in claim 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018077104A1 by Meng et al. (hereinafter ‘Meng’). See attached translation for cited paragraphs.
In regards to claim 1, Meng teaches a texture image compensation method, comprising: performing an image difference calculation on a first texture image acquired by a fingerprint detection device and a foreign object correction image acquired by the fingerprint detection device to compensate foreign object information in the first texture image, and to acquire a second texture image. (See Meng Paragraphs [0035], [0042]-[0047], [0054], Meng teaches acquiring first image and subtracting a correction image from the first image.)

In regards to claim 2, Meng teaches wherein performing the image difference calculation on the first texture image and the foreign object correction image, comprises: performing a grayscale processing on the first texture image; and performing the image 

In regards to claim 3, Meng teaches wherein performing the image difference calculation on the foreign object correction image and the first texture image that has been subjected to the grayscale processing, comprises: performing a grayscale difference calculation on the foreign object correction image and the first texture image that has been subjected to the grayscale processing. (Meng paragraph [0055]).

In regards to claim 8, Meng teaches wherein the first texture image comprises a fingerprint image. (See Meng paragraph [0035]).

In regards to claim 9, Meng teaches acquiring the second texture image by the method according to claim 1 and performing a texture detection by using the second texture image.  (See Meng paragraphs [0058]-[0065]).

In regards to claim 10, Meng teaches wherein performing the texture detection by using the second texture image, comprises: performing a feature extraction on the second texture image to acquire a texture template, and comparing the texture template with a pre-stored texture template in a texture library to determine whether the texture detection is passed.  (See Meng paragraphs [0058]-[0065]).



Claims 15 and 16 recite limitations that are similar to that of claims 1 and 9, respectively. Therefore, claims 15 and 16 are rejected similarly as claims 1 and 9, respectively.

Claims 17-19 recite limitations that are similar to that of claims 1. Therefore, claims 17-19 are rejected similarly as claim 1.

In regards to claim 20, Meng teaches wherein the electronic device is a display device, and comprises a display panel, the display panel comprises a display region, and the display region comprises a texture detection region, the texture senor is provided at a non-display side of the display panel, and overlaps with the texture detection region in a direction perpendicular to the display panel. (See Meng paragraph [0029].)

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PgPub. No. 2019/0251393 by Jiang (hereinafter ‘Jiang’).
In regards to claim 12, Jiang teaches A method of acquiring a foreign object correction image of a fingerprint detection device, the fingerprint detection device comprising a fingerprint sensor, the method comprising:  3Preliminary AmendmentAtty. Docket: 1734-576 in a case where no fingerprint 

In regards to claim 13, Jiang teaches wherein acquiring the foreign object correction image from the initial image, comprises: performing a grayscale processing on the initial image to acquire the foreign object correction image.  (See Jiang paragraph [0082]).

In regards to claim 14, Jiang teaches after acquiring the foreign object correction image from the initial image, further comprising: storing the foreign object correction image. (See Jiang paragraph [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018077104A1 by Meng et al. (hereinafter ‘Meng’. See attached translation for cited paragraphs.) in view of US PgPub. No. 2019/0251393 by Jiang (hereinafter ‘Jiang’).

In regards to claim 4, Meng teaches all the limitations of claim 1. However, Meng does not expressly teach wherein an acquisition method of the foreign object correction image, comprises: in a case where no texture is entered, colleting an initial image of a texture entering region; and acquiring the foreign object correction image from the initial image, wherein the foreign object correction image comprises the foreign object information of the texture entering region. 
Jiang teaches wherein an acquisition method of the foreign object correction image, comprises: in a case where no texture is entered, colleting an initial image of a texture entering region; and acquiring the foreign object correction image from the initial image, wherein the foreign object correction image comprises the foreign object information of the texture entering region. (See Jiang paragraphs [0028]-[0030], Jiang teaches collecting initial image that is the correction image.) 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to Meng to include initial image collection of 
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Meng with Jiang to obtain the invention as specified in claim 4. 

In regards to claim 5, Meng and Jiang teach all the limitations of claim 4. Jiang also teaches wherein acquiring the foreign object correction image from the initial image, comprises:  2Preliminary AmendmentAtty. Docket: 1734-576performing a grayscale processing on the initial image to acquire the foreign object correction image. (See Jiang paragraph [0082])

In regards to claim 6, Meng and Jiang teach all the limitations of claim 5. Jiang also teaches after acquiring the foreign object correction image, further comprising: storing the foreign object correction image.  (See Jiang paragraph [0039]).

In regards to claim 7, Meng and Jiang teach all the limitations of claim 1. Jiang also teaches wherein the foreign object information comprises scratch information.  (See Jiang paragraph [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UTPAL D SHAH/Primary Examiner, Art Unit 2665